DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 3, 2018 was filed on the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant's arguments filed December 16, 2020 have been fully considered. Amendments to the claims are in compliance with 37 CFR 1.121(c) and respectfully entered. No new matter entered.

Response to Arguments
Applicant’s arguments, see Remarks pages 9-10, filed December 16, 2020, with respect to rejection of the claims 1, 3, 5-15, 17, 19 and 21 have been fully considered and are persuasive in view of the incorporating by the amendment of the indicated in the Final Office Action allowable subject matter into the claims 1, 13, 14 and 15.  The rejection of the claims 1, 3, 5-15, 17, 19 and 21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-15, 17, 19 and 21 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1 as amended, none of the prior art of record discloses in combination “a method for localization and monitoring of living being targets in an environment”, particularly characterized by the features of “transmitting a sequence of radio frequency waveforms in the environment from a transmitter, each of said radio frequency waveforms being a continuous- wave waveform modulated in frequency and/or phase;

forming a sequence of waveform transforms, wherein each waveform transform is based on a single waveform in the sequence of reflected waveforms, wherein the waveform transform comprises discretized information in a plurality of range bins, wherein the waveform transforms are Fourier transforms, wherein a single range bin of the plurality of range bins corresponds to a single frequency range in the Fourier transform, and wherein the information in a single range bin corresponds to reflections occurring at a specific sector in the environment in relation to the transmitter;
analyzing information for a single specific sector in a sub-sequence of the sequence of waveform transforms; and
determining movement of a target in the specific sector based on the waveform transform information for that specific sector during a time period corresponding to the sub-sequence; and
combining the sequence of Fourier transforms with speed information in the specific sector in the environment to obtain a combined measure of speed and magnitude of reflection from targets in the specific sector, wherein the combined measure of speed and magnitude comprises a multiplication of the speed with the magnitude”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

In that the dependent claims 3, 5-12 and 17 depend ultimately from allowable, independent claim 1, these dependent claims 3, 5-12 and 17 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 13 as amended, none of the prior art of record discloses in combination “a system for localization and monitoring of living being targets in an environment”, particularly characterized by the features of “a transmitter for transmitting a sequence of radio frequency waveforms in the environment, each of said radio frequency waveforms being a continuous- wave waveform modulated in frequency and/or phase;
a receiver for detecting a sequence of reflected waveforms, wherein each reflected waveform comprises a contribution of the transmitted waveform being reflected by a target and Doppler-shifted due to a movement of the target, and a processor for processing the detected sequence of reflected waveforms, said processor being configured to:
form a sequence of waveform transforms, wherein each waveform transform is based on a single waveform in the sequence of reflected waveforms, wherein the waveform transform comprises discretized information in a plurality of range bins, wherein the waveform transforms are Fourier transforms, wherein a range bin corresponds to a single frequency range in the Fourier transform, and wherein the information in a single range bin corresponds to reflections occurring at a specific sector in the environment in relation to the transmitter;

determine movement of a target in the specific sector based on the waveform transform information for that specific sector during a time period corresponding to the sub-sequence; and
combining the sequence of Fourier transforms with speed information in the specific sector in the environment to obtain a combined measure of speed and magnitude of reflection from targets in the specific sector, wherein the combined measure of speed and magnitude comprises a multiplication of the speed with the magnitude”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

In that the dependent claim 19 depends ultimately from allowable, independent claim 13, these dependent claims 19 is allowable for, at least, the reasons for which independent claim 13 is allowable.

Regarding independent claim 14 as amended, none of the prior art of record discloses in combination “a computing device for localization and monitoring of living being targets in an environment”, particularly characterized by the features of “a processor for receiving and processing a detected sequence of reflected waveforms, said processor being configured to:
form a sequence of waveform transforms, wherein each waveform transform is based on a single waveform in the sequence of reflected waveforms, wherein the 
analyze information for a single specific sector in a sub-sequence of the sequence of waveform transforms, and determine movement of a target in the specific sector based on the waveform transform information for that specific sector during a time period corresponding to the sub-sequence; and
combining the sequence of Fourier transforms with speed information in the specific sector in the environment to obtain a combined measure of speed and magnitude of reflection from targets in the specific sector, wherein the combined measure of speed and magnitude comprises a multiplication of the speed with the magnitude”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

In that the dependent claim 21 depends ultimately from allowable, independent claim 14, these dependent claims 21 is allowable for, at least, the reasons for which independent claim 14 is allowable.

Regarding independent claim 15 as amended, none of the prior art of record discloses in combination “a computer program product comprising a non-transitory computer-readable medium comprising computer-readable instructions, which when particularly characterized by the features of “forming a sequence of waveform transforms, wherein each waveform transform is based on a single waveform in the sequence of reflected waveforms, wherein the waveform transform comprises discretized information in a plurality of range bins, wherein the waveform transforms are Fourier transforms, wherein a range bin corresponds to a single frequency range in the Fourier transform, and wherein the information in a single range bin corresponds to reflections occurring at a specific sector in an environment in relation to a transmitter;
analyzing information for a single specific sector in a sub-sequence of the sequence of waveform transforms;
determining movement of a target in the specific sector based on the waveform transform information for that specific sector during a time period corresponding to the sub-sequence; and
combining the sequence of Fourier transforms with speed information in the specific sector in the environment to obtain a combined measure of speed and magnitude of reflection from targets in the specific sector, wherein the combined measure of speed and magnitude comprises a multiplication of the speed with the magnitude”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saboo et al. (U.S. Patent Application Publication No. 2016/0252607A1) teaches a gesture recognition using frequency modulated continuous wave (FMCW) radar with low angle resolution;
Mohamadi (U. S. Patent Application Publication 2018/0313950A1) teaches a system and method to quantize a plurality of search bins within a structure with a label corresponding to whether an UWB radar sensor has detected an individual within the search bin to produce a labeled image of plurality of search bins.
Osterweil (U. S. Patent 7567200B1) teaches a radar fall detector system. The radar fall detector system includes transmitter and receiver antennae and a signal processor that processes a reflected signal. Doppler analysis of the reflected signal determines a subject's moving body segment and its distance to a floor.
Childs et al. (U. S. Patent Application Publication 2019/0195989A1) teaches a method of detecting threats. A threat detection system is provided that includes a controller, a millimeter wave radar, a signature database and a camera. The signature database or machine learning includes time and frequency domain characteristic data for a threat.
Cao et al. (U. S. Patent Application Publication 2016/0284213A1) teaches a radar apparatus and running vehicle sensing method;
Parker  (U. S. Patent 9746549B1) teaches a constant false alarm rate circuitry in adaptive target detection of radar systems;
Abatzoglou (U. S. Patent 7064702B1) teaches a system, method and computer program product for reducing quadratic phase errors in synthetic aperture radar signals;
Cooley (U. S. Patent 6150976A) teaches a synthesis of overlapping chirp waveforms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648